Case 1:19-cv-03185-RDM Document 90-5 Filed 05/18/20 Page 1 of 8




           EXHIBIT E
       Case 1:19-cv-03185-RDM Document 90-5 Filed 05/18/20 Page 2 of 8




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 ENZO COSTA, et al.,

                      Plaintiffs,

 v.                                            Civil Action No. 19-3185 (RDM)

 BARBARA BAZRON, et al.,

                      Defendants.


                      DECLARATION OF PHILIP CANDILIS, MD

      I, Philip Candilis, MD, declare and state as follows:

      1.     I am over the age of eighteen (18) years, competent to testify to the

matters contained in this declaration, and testify based on my personal knowledge

acquired in the course of my official duties. I previously submitted a declaration in

this matter [42-1].

      2.     I am the Director of Medical Affairs for Saint Elizabeths Hospital; I

assumed the role of Director of Medical Affairs in late October 2017 and have served

in this role continuously since. I am board-certified in both general and forensic

psychiatry, and have practiced psychiatry for over 25 years.

      3.     As Director of Medical Affairs at Saint Elizabeths, I oversee medical and

psychiatric care and am familiar with the Hospital’s daily operations, including

measures that protect patients and staff from COVID-19.

      4.     Since the closure of the Therapeutic Learning Centers (TLC) on March

17, 2020, the Hospital has continued to provide psychiatric care to all of our patients.
       Case 1:19-cv-03185-RDM Document 90-5 Filed 05/18/20 Page 3 of 8




Each treatment team is covered by a licensed, board-certified psychiatrist (except

under rare circumstances when a psychiatrist is awaiting certification) responsible

for providing psychiatric care to the patients on that unit. When a patient first arrives

at Saint Elizabeths, he or she is assigned to a housing unit and begins working with

the treatment team on that unit. All patients may be prescribed medications for

psychiatric and medical conditions, with our pharmacy data indicating that

medication administration rates continue as before the pandemic.

      5.     Psychiatric care consists of psychiatric evaluations, the provision of

medication, ongoing counseling, education, and support. Documentation audits

reviewing these interventions have been clear that admission notes, 7-day, 30-day

progress notes, consent forms, hospitalization certifications and re-certifications, and

discharge summaries all continue at the same frequency and quality as before the

pandemic. These documentations indicate that treatment from admission to

discharge continues as before, encompassing regular meetings, consent discussions,

and certification of the continued need for hospitalization.

      6.     In the course of clinical assessment, psychiatrists monitor patients for

signs of anxiety, thought, and mood disturbance in the event their symptoms change

in response to any stressors, including those arising from the pandemic. Pharmacy

data provides assurance that “as needed” and urgent medication orders are down in

the months of the pandemic. Restraint and seclusion episode rates are down as well.

High rates would indicate patient and institutional strain and it is a positive sign

that the numbers are down.



                                           2
       Case 1:19-cv-03185-RDM Document 90-5 Filed 05/18/20 Page 4 of 8




      7.     Because of the infection-control measures the Hospital has implemented

to protect patients and prevent the spread of COVID-19, the Hospital has moved

patients to different units when necessary to facilitate “cohorting” of COVID-positive

patients together, and to isolate symptomatic patients who may have COVID-19. In

general, to maintain the continuity of care, patients nevertheless continue working

with the psychiatrist from their original treatment team even if they get moved to

another unit. Hospital leadership determined that this continuity of care is important

to limit disruption of treatment and maintain what are often long-standing

relationships between psychiatrists and patients. The clinical stability this strategy

offers maintains the patients’ equanimity during a difficult but temporary move.

Individuals in care are expected to return to their home units after they are medically

cleared. Experienced clinicians do not want to undermine long-time treatment

relationships at a time when change can be a serious clinical stressor.

      8.     Our clinical decisions to move individuals in care out of the CDC’s

category of Person Under Investigation (PUI) followed CDC guidance to use both

testing and clinical judgment (what the CDC called “suspicion,” at the time). I have

reviewed the progress notes for the two individuals in care who were removed from

PUI status prior to the Court’s order on April 25, 2020, and returned to their units as

COVID-negative. In addition to receiving one negative COVID test at the Hospital,

each individual in care received a medical evaluation and assessment to rule out

COVID suspicion prior to release from PUI status. This is in compliance with CDC

guidance, which states, “ultimately, clinical judgement and suspicion of SARS-CoV-2



                                          3
         Case 1:19-cv-03185-RDM Document 90-5 Filed 05/18/20 Page 5 of 8




infection determine whether to continue or discontinue empiric ‘Transmission-Based

Precautions.’” Notably, both of these patients have been subsequently tested in the

Hospital’s multiple point of prevalence surveys and they remain COVID negative.

         9.         It is not the standard of care (or practice) for patients within a forensic

psychiatric facility to have personal cell phones. It is Saint Elizabeths policy that

individuals in care are not permitted to have a cell phone. In the forensic psychiatric

setting, cell phones are commonly used to take photographs, make threats or

weapons, to harass others, and to access inappropriate online content.

         10.        Psychiatrists continue to review each patient’s behavior from the

previous day by participating daily in morning rounds. This is the clinical

multidisciplinary meeting among team members that begins the day and reviews any

upcoming visits, treatments, or legal developments.

         11.        Psychiatrists continue to participate in regular interdisciplinary

recovery plan meetings and development. These still occur once or twice weekly for

the unit team to review each discipline’s goals and expectations of treatment. Patients

continue to attend in person.

         12.        Psychiatric management of patients continues as usual with in-person

visits by psychiatrists using appropriate Personal Protective Equipment.

         13.        Documentation standards for admission, certifications, for progress

notes,        and    discharge    summaries     are   maintained     as   before   COVID-19.

Documentation includes Comprehensive Initial Psychiatric Assessment admission

notes, consent forms, hospitalization certifications, 7-day and 30-day progress notes,



                                                  4
       Case 1:19-cv-03185-RDM Document 90-5 Filed 05/18/20 Page 6 of 8




and discharge summaries. Requirements for psychiatric documentation have not

been relaxed, as indicated by monitoring of the timeliness and quality of

documentation.

      14.    Psychiatrists participate in Forensic Review Board meetings (i.e., the

meetings that assess readiness for privileges or discharge) as usual and continue to

perform evaluations for involuntary psychiatric treatment (incapacity certifications,

medication review officer reviews, involuntary medication panels) as well as periodic

examinations and evaluations for civilly committed patients.

      15.    Daily Psychiatrist on Duty shifts have been covered without exception,

as have overnight psychiatry call shifts (5:00 p.m. to 8:00 a.m., Monday through

Friday, including weekends and Holidays).

      16.    During the May 5 and 6, 2020, visits to Saint Elizabeths Hospital, Dr.

Canavan did not inquire about my individual review of restraint and seclusion

incidents. In my role as Director of Medical Affairs, I regularly review patient records

with multiple restraint and seclusion incidents to evaluate whether the treatment

team is appropriately managing the behavioral challenges. For each individual in

care, I dictate a progress note for the patient’s medical chart acknowledging a review

of these restraint and seclusion episodes and any next steps for providing feedback.

      17.    Civil admissions to Saint Elizabeths Hospital continue on a case-by-case

basis, prioritized by review of the Medical Director and the Chief Executive Officer.

All new admissions require a COVID-19 test, 14-day quarantine, a total of two

negative tests before placement into a non-COVID-positive unit, and ongoing clinical



                                           5
         Case 1:19-cv-03185-RDM Document 90-5 Filed 05/18/20 Page 7 of 8




assessment. The most recent civil admission was on March 25, 2020, and the Hospital

anticipates more requests from local hospitals for civil admissions in the coming

weeks.

      18.      Absent any court orders, the Hospital will continue to follow the most

recent CDC guidance on discharging patients from COVID-positive and PUI units.

While the current guidance allows for symptom- and time-based strategies, it is the

Hospital’s policy to follow the test-based strategy. Under the test-based strategy, a

patient will only be transferred off a COVID-positive unit after symptoms improve—

if the patient was symptomatic—including resolution of fever without medication and

improvement in respiratory symptoms, the patient receiving negative results from

two tests administered at least 24 hours apart, and a clinical evaluation and

assessment that the individual is no longer a risk. While CDC guidance permits a

non-test based strategy to release an individual from a PUI unit, the Hospital will

only release a patient from a PUI unit or room to a general unit after receiving

negative results from two tests administered at least 24 hours apart and a clinical

evaluation and assessment that COVID-19 is no longer suspected.

         I declare under the penalty of perjury that the foregoing is true and correct to

the best of my knowledge, information, and belief.




_May 18, 2020__________
DATED                                      Philip J. Candilis, MD, DFAPA
                                           Director of Medical Affairs
                                           Saint Elizabeths Hospital
                                           Professor of Psychiatry, George Washington
                                           University School of Medicine

                                            6
Case 1:19-cv-03185-RDM Document 90-5 Filed 05/18/20 Page 8 of 8




                               7
